DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the preliminary amendment filed on 01/15/2021.  
Claim(s) 1-4 is/are pending in the application.
Dependent claim(s) 2-3 was/were amended.	

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
“the second image” should first be initialized as “a second image”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseki et al. (US 2015/0352437 A1).

In regards to claim 1, Koseki teaches an animation production method wherein a computer executes:
a step of placing a virtual camera to shoot a character in a virtual space (e.g. [0130],Fig.5: a background object 4 (e.g. floor, wall, and ceiling) that provides the player with a sense of direction, a virtual stereo camera 10 (virtual camera), a controller object 12, a direction guide object 13, a left hand object 14, and a right hand object 16 are disposed within the player assistance display virtual three-dimensional space; a guide character 20 (character), a guide display panel 22, and a selection target 24 are also disposed within the player assistance display virtual three-dimensional space when displaying an operation guide display (e.g. an operation guide display that prompts the player to perform an operation input) to the player 2);
a step of placing a first image under the foot of the character (e.g. as above, [0130],Fig.5: a background object 4 (e.g. floor, wall (first image), and ceiling); Examiner’s note: with respect to dependent claims 2 and 3, it seems the second image should be under the foot of the character as it represents a ground, road, floor etc. which would be under the character);
a step of placing the second image at an angle to the first image (e.g. as above, [0130],Fig.5: a background object 4 (e.g. floor (second image), wall, and ceiling); Examiner’s note: the wall (first image) and floor (second image) would be perpendicular); and
a step of generating an image captured by the camera (e.g. [0131]: virtual stereo camera 10 includes a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 131). 

In regards to claim 2, Koseki teaches a method, wherein the second image is an image representing a ground, a road, a floor, a staircase, a bed, or a chair in at least a portion of the image (e.g. as above, [0130],Fig.5: a background object 4 (e.g. floor (second image), wall, and ceiling)).

In regards to claim 3, Koseki teaches a method, wherein the computer further executes a step of placing a third image spaced apart from the second image at an angle to the first image (e.g. as above, [0130],Fig.5: a background object 4 (e.g. floor, wall, and ceiling (third image)); Examiner’s note: the ceiling (third image) would be spaced apart from the floor (second image), and perpendicular to the wall (first image)).

In regards to claim 4, Koseki teaches a method, wherein the third image is an image representing sky or ceiling in at least a portion of the image (e.g. as above, [0130],Fig.5: a background object 4 (e.g. floor, wall, and ceiling (third image))).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2616                                                                                                                                                                                         
/KEE M TUNG/               Supervisory Patent Examiner, Art Unit 2611